Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 1 of 16 Page ID
                                #:1625



 1
 2

 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                  WESTERN DIVISION
10
11                                          CASE NO. 2:20-cv-11064-FMO-MRW
                                            Case No.
12               Plaintiff,
13          v.                              STIPULATED PROTECTIVE
                                            [PROPOSED] PROTECTIVE ORDER
                                            ORDER
14
                                            (MRW VERSION 4/19)
15               Defendant.
                                            ☐ Check
                                            FAC       if submitted
                                                  Filed:           without
                                                            Dec. 30, 2020
16   JANE ROE,                              material modifications
                                            Trial date:            to MRW form
                                                            May 3, 2022
17
                 Plaintiff,
18
19         v.
20
     YASIEL PUIG; and DOES 1-10,
21   inclusive,
22
                 Defendants.
23
24
25
26
27
28
                               [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 2 of 16 Page ID
                                #:1626



 1   1.    INTRODUCTION
 2         Pursuant to Defendant’s Motion for Protective Order (the “Motion”), for
 3   reasons stated therein, good cause exists for entry of a protective order to prevent
 4   the disclosure of the “CONFIDENTIAL” information or items, as provided and
 5   defined herein.
 6         1.1           PURPOSES AND LIMITATIONS
 7         Discovery in this action is likely to involve production of confidential,
 8   proprietary, or private information for which special protection from public
 9   disclosure and from use for any purpose other than prosecuting this litigation may
10   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
11   enter the following Stipulated Protective Order. The parties acknowledge that
12   thisThis Order does not confer blanket protections on all disclosures or responses to
13   discovery and that the protection it affords from public disclosure and use extends
14   only to the limited information or items that are entitled to confidential treatment
15   under the applicable legal principles. The parties further acknowledge, asAs set
16   forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
17   themthe parties to file confidentialCONFIDENTIAL information under seal;.
18   Rather, Civil Local Rule 79-5 sets forth the procedures that must be followed and
19   the standards that will be applied when a party seeks permission from the court to
20   file material under seal.
21         1.2    GOOD CAUSE STATEMENT
22   [The parties must provide a statement establishing good cause for the entry of
23   this pretrial protective order. C.f. Oliner v. Kontrabecki, 745 F.3d 1024, 1026
24   (9th Cir. 2014). The parties’ statement must be specific to the facts and issues
25   of this case, including the nature of the action, the type of anticipated discovery,
26   and the potential resulting harm should relevant materials be disclosed
27
28
                                               2
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 3 of 16 Page ID
                                #:1627



 1   publicly. The parties are advised not to rely on boilerplate assertions regarding
 2   good cause]
 3
 4   2.     DEFINITIONS
 5          2.1    Action: [this pending federal law suit]. [*Option: consolidated or
 6   related actions.]2.1      Action: Roe v. Puig, Case No. 2:20-cv-11064-FMO-MRW
 7          2.2    Challenging Party: a Party or Non-Party that challenges the
 8   designation of information or items under this Order.
 9          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
10   how it is generated, stored or maintained) or tangible things that qualify for
11   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
12   the Good Cause Statement. [Note: any request for a two-tiered, attorney-eyes-
13   only protective order that designates certain material as “Highly Confidential”
14   will require a separate and detailed showing of need.]).Further, the following
15   categories of information and tangible things shall be deemed and designated
16   CONFIDENTIAL: medical records, financial records, and investigative records.
17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19          2.5    Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22          2.6    Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26
27
28
                                             3
                               [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 4 of 16 Page ID
                                #:1628



 1         2.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4         2.8    House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.applicable.
 7         2.9    Non-Party: any natural person, partnership, corporation, association, or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   which has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26
27   3.    SCOPE
28
                                             4
                               [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 5 of 16 Page ID
                                #:1629



 1         The protections conferred by this Stipulation and Order cover not only
 2   Protected Material (as defined above), but also (1) any information copied or
 3   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 4   compilations of Protected Material; and (3) any testimony, conversations, or
 5   presentations or argument by Parties or their Counsel that might reveal Protected
 6   Material.
 7         Any use of Protected Material at trial will be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9
10   4.    DURATION
11         [POSSIBLE PARAGRAPH] Once a case proceeds to trial, all of the
12   information that was designated as confidential or maintained pursuant to this
13   protective order becomes public and will be presumptively available to all members
14   of the public, including the press, unless compelling reasons supported by specific
15   factual findings to proceed otherwise are made to the trial judge in advance of the
16   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
17   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
18   discovery from “compelling reasons” standard when merits-related documents are
19   part of court record). Accordingly, the terms of this protective order do not extend
20   beyond the commencement of the trial.
21
22                 [ALTERNATIVE POSSIBLE PARAGRAPH] Even afterAfter final
23   disposition of this litigation, the confidentiality obligations imposed by this Order
24   will remain in effect until a Designating Party agrees otherwise in writing or a court
25   order otherwise directs. Final disposition will be deemed to be the later of (1)
26   dismissal of all claims and defenses in this Action, with or without prejudice; and
27   (2) final judgment herein after the completion and exhaustion of all appeals,
28
                                             5
                               [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 6 of 16 Page ID
                                #:1630



 1   rehearings, remands, trials, or reviews of this Action, including the time limits for
 2   filing any motions or applications for extension of time pursuant to applicable law.
 3
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items, or oral or written
10   communications that qualify so that other portions of the material, documents,
11   items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to impose
16   unnecessary expenses and burdens on other parties) may expose the Designating
17   Party to sanctions.
18                  If it comes to a Designating Party’s attention that information or items
19   that it designated for protection do not qualify for protection, that Designating Party
20   must promptly notify all other Parties that it is withdrawing the inapplicable
21   designation.
22         5.2      Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly so designated before the material is disclosed or
26   produced.
27         Designation in conformity with this Order requires:
28
                                              6
                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 7 of 16 Page ID
                                #:1631



 1         (a)    for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions or other pretrial or trial
 3   proceedings), that the Producing Party affix at a minimum, the legend
 4   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 5   contains protected material. If only a portion or portions of the material on a page
 6   qualifies for protection, the Producing Party also must clearly identify the protected
 7   portion(s) (e.g., by making appropriate markings in the margins).
 8                       A Party or Non-Party that makes original documents available
 9   for inspection need not designate them for protection until after the inspecting Party
10   has indicated which documents it would like copied and produced. During the
11   inspection and before the designation, all of the material made available for
12   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
13   identified the documents it wants copied and produced, the Producing Party must
14   determine which documents, or portions thereof, qualify for protection under this
15   Order. Then, before producing the specified documents, the Producing Party must
16   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
17   If only a portion or portions of the material on a page qualifies for protection, the
18   Producing Party also must clearly identify the protected portion(s) (e.g., by making
19   appropriate markings in the margins).
20         (b)    for testimony given in depositions that the Designating Party identify
21   the Disclosure or Discovery Material on the record, before the close of the
22   deposition all protected testimony.
23         (c)    for information produced in some form other than documentary and for
24   any other tangible items, that the Producing Party affix in a prominent place on the
25   exterior of the container or containers in which the information is stored the legend
26   “CONFIDENTIAL.” If only a portion or portions of the information warrants
27
28
                                             7
                               [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 8 of 16 Page ID
                                #:1632



 1   protection, the Producing Party, to the extent practicable, will identify the protected
 2   portion(s).
 3             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such material.
 6   Upon timely correction of a designation, the Receiving Party must make reasonable
 7   efforts to assure that the material is treated in accordance with the provisions of this
 8   Order.
 9
10   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
11             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14             6.2   Meet and Confer. The Challenging Party will initiate the dispute
15   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
16   et seq.
17             6.3   The burden of persuasion in any such challenge proceeding will be on
18   the Designating Party. Frivolous challenges, and those made for an improper
19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
20   parties) may expose the Challenging Party to sanctions. Unless the Designating
21   Party has waived or withdrawn the confidentiality designation, all parties will
22   continue to afford the material in question the level of protection to which it is
23   entitled under the Producing Party’s designation until the Court rules on the
24   challenge.
25
26
27
28
                                               8
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 9 of 16 Page ID
                                #:1633



 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, a
 7   Receiving Party must comply with the provisions of section 13 below (FINAL
 8   DISPOSITION).
 9         Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action, interpreters and party
19   representatives;
20               (b) the officers, directors, and employees (including House Counsel) of
21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
22               (c(b) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25               (dc) the Court and its personnel;
26               (ed) court reporters and their staff;
27
28
                                               9
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 10 of 16 Page ID
                                 #:1634



 1              (fe) professional jury or trial consultants, mock jurors, and Professional
 2    Vendors to whom disclosure is reasonably necessary for this Action and who have
 3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4              (gf) the author or recipient of a document containing the information or a
 5    custodian or other person who otherwise possessed or knew the information;
 6              (hg) during their depositions, witnesses ,and attorneys for witnesses, in
 7    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 8    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 9    they will not be permitted to keep any confidential information unless they sign the
10    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11    agreed by the Designating Party or ordered by the court. Pages of transcribed
12    deposition testimony or exhibits to depositions that reveal Protected Material may
13    be separately bound by the court reporter and may not be disclosed to anyone except
14    as permitted under this Stipulated Protective Order; and
15              (ih) any mediator or settlement officer, and their supporting personnel,
16    mutually agreed upon by any of the parties engaged in settlement discussions.
17
18    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19    IN OTHER LITIGATION
20          If a Party is served with a subpoena or a court order issued in other litigation
21    that compels disclosure of any information or items designated in this Action as
22    “CONFIDENTIAL,” that Party must:
23              (a) promptly notify in writing the Designating Party. Such notification
24    will include a copy of the subpoena or court order;
25              (b) promptly notify in writing the party who caused the subpoena or order
26    to issue in the other litigation that some or all of the material covered by the
27
28
                                             10
                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 11 of 16 Page ID
                                 #:1635



 1    subpoena or order is subject to this Protective Order. Such notification will include
 2    a copy of this Stipulated Protective Order; and
 3              (c) cooperate with respect to all reasonable procedures sought to be
 4    pursued by the Designating Party whose Protected Material may be affected.
 5          If the Designating Party timely seeks a protective order, the Party served with
 6    the subpoena or court order will not produce any information designated in this
 7    action as “CONFIDENTIAL” before a determination by the court from which the
 8    subpoena or order issued, unless the Party has obtained the Designating Party’s
 9    permission. The Designating Party will bear the burden and expense of seeking
10    protection in that court of its confidential material and nothing in these provisions
11    should be construed as authorizing or encouraging a Receiving Party in this Action
12    to disobey a lawful directive from another court.
13
14    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15    PRODUCED IN THIS LITIGATION
16              (a) The terms of this Order are applicable to information produced by a
17    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18    produced by Non-Parties in connection with this litigation is protected by the
19    remedies and relief provided by this Order. Nothing in these provisions should be
20    construed as prohibiting a Non-Party from seeking additional protections.
21              (b) In the event that a Party is required, by a valid discovery request, to
22    produce a Non-Party’s confidential information in its possession, and the Party is
23    subject to an agreement with the Non-Party not to produce the Non-Party’s
24    confidential information, then the Party will:
25                 (1) promptly notify in writing the Requesting Party and the Non-Party
26    that some or all of the information requested is subject to a confidentiality
27    agreement with a Non-Party;
28
                                             11
                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 12 of 16 Page ID
                                 #:1636



 1                 (2) promptly provide the Non-Party with a copy of the Stipulated
 2    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3    specific description of the information requested; and
 4                 (3) make the information requested available for inspection by the
 5    Non-Party, if requested.
 6              (c) If the Non-Party fails to seek a protective order from this court within
 7    14 days of receiving the notice and accompanying information, the Receiving Party
 8    may produce the Non-Party’s confidential information responsive to the discovery
 9    request. If the Non-Party timely seeks a protective order, the Receiving Party will
10    not produce any information in its possession or control that is subject to the
11    confidentiality agreement with the Non-Party before a determination by the court.
12    Absent a court order to the contrary, the Non-Party will bear the burden and expense
13    of seeking protection in this court of its Protected Material.
14
15    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17    Protected Material to any person or in any circumstance not authorized under this
18    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21    persons to whom unauthorized disclosures were made of all the terms of this Order,
22    and (d) request such person or persons to execute the “Acknowledgment and
23    Agreement to Be Bound” that is attached hereto as Exhibit A.
24
25    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26    PROTECTED MATERIAL
27
28
                                              12
                                 [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 13 of 16 Page ID
                                 #:1637



 1          When a Producing Party gives notice to Receiving Parties that certain
 2    inadvertently produced material is subject to a claim of privilege or other protection,
 3    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 4    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 5    procedure may be established in an e-discovery order that provides for production
 6    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 7    (e), insofar as the parties reach an agreement on the effect of disclosure of a
 8    communication or information covered by the attorney-client privilege or work
 9    product protection, the parties may incorporate their agreement in the stipulated
10    protective order submitted to the court.
11
12    12.   MISCELLANEOUS
13          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
14    person to seek its modification by the Court in the future.
15          12.2 Right to Assert Other Objections. By stipulating to the entry of this
16    Protective Order no Party waives any right it otherwise would have to object to
17    disclosing or producing any information or item on any ground not addressed in this
18    Stipulated Protective Order. Similarly, no Party waives any right to object on any
19    ground to use in evidence of any of the material covered by this Protective Order.
20          12.3 Filing Protected Material. A Party that seeks to file under seal any
21    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
22    only be filed under seal pursuant to a court order authorizing the sealing of the
23    specific Protected Material at issue. If a Party's request to file Protected Material
24    under seal is denied by the court, then the Receiving Party may file the information
25    in the public record unless otherwise instructed by the court.
26
27    13.   FINAL DISPOSITION
28
                                             13
                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 14 of 16 Page ID
                                 #:1638



 1          After the final disposition of this Action, as defined in paragraph 4, within 60
 2    days of a written request by the Designating Party, each Receiving Party must return
 3    all Protected Material to the Producing Party or destroy such material. As used in
 4    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5    summaries, and any other format reproducing or capturing any of the Protected
 6    Material. Whether the Protected Material is returned or destroyed, theThe
 7    Receiving Party must further submit a written certification to the Producing Party
 8    (and, if not the same person or entity, to the Designating Party) by the 60 -day
 9    deadline that (1) identifies (by category, where appropriate) all the Protected
10    Material that was returned or destroyed and (2) affirms that the Receiving Party has
11    not retained any copies, abstracts, compilations, summaries or any other format
12    reproducing or capturing any of the Protected Material.
13          Notwithstanding this provision, Counsel are entitled to retain an archival copy
14    of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
15    memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
16    work product, and consultant and expert work product, even if such materials
17    contain Protected Material. Any such archival copies that contain or constitute
18    Protected Material remain subject to this Protective Order as set forth in Section 4
19    (DURATION).
20
21
22
23
24
25
26
27
28
                                             14
                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 15 of 16 Page ID
                                 #:1639



 1    14.   Any willful violation of this Order may be punished by civil or criminal
 2    contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 3    authorities, or other appropriate action at the discretion of the Court.
 4
 5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7    DATED: ___________                          ______________________________
                                                  Attorneys for Plaintiff
 8
 9
10    DATED: ___________                          ______________________________
                                                  Attorneys for Defendant
11
12
13    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14
15
16    DATED:_______________                       __________________________________
                                                  HON. MICHAEL R. WILNER
17                                                United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                             15
                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-2 Filed 07/08/21 Page 16 of 16 Page ID
                                 #:1640



 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4          I, _____________________________ [full name], of _________________
 5    [full address], declare under penalty of perjury that I have read in its entirety and
 6    understand the Stipulated Protective Order that was issued by the United States
 7    District Court for the Central District of California on [date] in the case of
 8    ___________ [insert case name and number]. I agree to comply with and to be
 9    bound by all the terms of this Stipulated Protective Order and I understand and
10    acknowledge that failure to so comply could expose me to sanctions and punishment
11    in the nature of contempt. I solemnly promise that I will not disclose in any manner
12    any information or item that is subject to this Stipulated Protective Order to any
13    person or entity except in strict compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court
15    for the Central District of California for the purpose of enforcing the terms of this
16    Stipulated Protective Order, even if such enforcement proceedings occur after
17    termination of this action. I hereby appoint __________________________ [full
18    name] of _______________________________________ [full address and
19    telephone number] as my California agent for service of process in connection with
20    this action or any proceedings related to enforcement of this Stipulated Protective
21    Order.
22    Date: ______________________________________
23    City and State where signed: _________________________________
24
25    Printed name: _______________________________
26
27    Signature: __________________________________
28
                                             16
                                [PROPOSED] PROTECTIVE ORDER
